Citation Nr: 1615902	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected postoperative residuals of a right thumb injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the RO in in Winston-Salem, North Carolina that denied an increase in a 20 percent rating for service-connected postoperative residuals of a right thumb injury.

A hearing before a Veterans Law Judge (VLJ) of the Board was requested and scheduled, but in March 2015, the Veteran withdrew his hearing request.  38 C.F.R. § 20.702(e).

A review of the VBMS electronic claims file reveals that additional private medical records were recently submitted by the Veteran in connection with another claim.  As these records are not pertinent to the current appeal, the Board finds no prejudice in proceeding with the present decision.  See 38 C.F.R. § 20.1304; McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

There are other issues that are not before the Board.  In a May 2013 rating decision, the RO established service connection for right ulnar neuropathy (rated 10 percent disabling), and a right thumb scar (rated noncompensable), each effective since September 21, 2010.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is right-handed.
 
2.  The Veteran has an established separate 10 percent rating for service-connected arthritis of the right thumb, and a noncompensable rating for a right thumb scar.

3.  Throughout the rating period on appeal the Veteran's service-connected right thumb disability is manifested by ankylosis of the metacarpophalangeal (MCP) joint and interphalangeal (IP) joint, and the angle of ankylosis is 0 degrees for each joint.  The disability is also manifested by arthritis, pain and weakness, along with abduction and rotation of the thumb, and effective function equivalent to unfavorable ankylosis of the thumb.  

4.  Throughout the rating period on appeal the Veteran's effective function is better than such as would be equally well served by amputation with metacarpal resection.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for the service-connected postoperative residuals of a right thumb injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5152, 5224, 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2010.  This letter informed him of the type of information and evidence required to substantiate this claim for an increased rating, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised to provide evidence showing that his service-connected right thumb disability had worsened, and of the downstream disability rating and effective date elements of these claims in this letter.  He has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA medical records, and arranged for a VA compensation examination and medical opinions as to the severity of his right thumb disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in March 2011.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no affirmative indication that the condition has changed since the 2011 examination, the Board will adjudicate this appeal based upon the available evidence.

The Board finds that the examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examination was conducted by a competent medical professional.  In addition, it is not shown that the examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination report addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected right thumb disability to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his right thumb disability.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Analysis

The Veteran contends that his service-connected right thumb disability is more disabling than currently evaluated.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  The provisions of 38 C.F.R. § 4.59 , which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Service treatment records reflect that in October 1963, the Veteran's right thumb was severely injured by a machete.  The initial aid station note reflects that there was a laceration of the mid-proximal phalanx extending through all tendons, arteries and nerves, and the bone appeared lacerated.  The thumb was held in place by approximately a 1/4-inch of tissue on the ventral aspect.  He subsequently underwent surgery; the extensor and flexor tendons were sutured, the bone was sutured with wire, and the skin was sutured.  He received lengthy treatment, including an osteoclasis in April 1964, when an ulnar digital nerve neuroma was resected.  He was ultimately diagnosed with a compound fracture of the proximal phalanx of the right thumb, with artery, nerve and tendon involvement.  

Service connection has been in effect since October 1964 for status post-operative residuals of a right thumb disability.  Throughout the rating period on appeal, this disability has been rated as 20 percent disabling, under Diagnostic Codes 5099-5224, and his service-connected arthritis of the right thumb has been separately rated as 10 percent disabling under Diagnostic Code 5010.

During the pendency of this appeal, service connection was established for right ulnar neuropathy (rated 10 percent disabling) and a scar of the right thumb (rated noncompensable), each effective from September 21, 2010).  The ratings for these other disabilities are not in appellate status, and symptoms of these other service-connected disabilities may not be considered when rating the service-connected status post-operative residuals of a right thumb disability.  38 C.F.R. § 4.14; Esteban, supra.

Under Diagnostic Code 5224, a rating of 20 percent is the maximum rating available for unfavorable ankylosis of the thumb, regardless of whether the hand is dominant (major) or non-dominant (minor).  

If both the carpometacarpal (CMC) and interphalangeal (IP) joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the condition should be evaluated as amputation at metacarpophalangeal (MCP) joint or through proximal phalanx.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (4).  If both the CMC and IP joints are ankylosed, the condition should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  Id.  If only the CMC or IP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as unfavorable ankylosis.  Id.  Finally, if only the CMC or IP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as favorable ankylosis.  Id.  

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the thumb is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5152; as the Veteran is shown to be right-handed, the criteria for the major extremity apply.  Under Diagnostic Code 5152, a rating of 40 percent is assigned for amputation with metacarpal resection; a rating of 30 percent is assigned for amputation at the MCP joint or through the proximal phalanx; and a rating of 20 percent is assigned for amputation at the distal joint or through the distal phalanx.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA medical records dated in September 2000 reflect that the Veteran was seen for pain and limited movements of his right thumb.  On examination, there was limited flexion of his right hand.  An X-ray study showed degenerative joint disease changes in the right thumb joints and wrist, and also subluxation of the thumb.  The diagnostic assessment was right thumb pain.  A November 2000 orthopedic surgery note reflects that the Veteran complained of a recent onset of pain and grip weakness of the right thumb.  On examination of his right thumb, he was unable to oppose his index finger, and had no abduction and no flexion.  There was dorsal subluxation of the proximal phalanx of the right thumb.

A December 2000 X-ray study of the right thumb showed moderate arthritic changes within the MCP joint as well as the IP joint.  There was slight deformity of the proximal phalanx, and there was no joint subluxation.  On VA compensation examination in December 2000, the examiner diagnosed status post right thumb injury with degenerative arthritic changes of the MCP and IP joints.  The examiner opined that the Veteran had significant decreased mobility of the right hand, with thumb pain and inability to grasp.  

In September 2010, the Veteran filed a claim for an increased rating for his right hand, saying that he had swelling, pain, and loss of use of his hand.  In a June 2011 notice of disagreement, he asserted that he had pain radiating from his thumb area up to his shoulder.  He stated that he was right-hand dominant, and that when he grasped anything with his right hand, pain radiated up to his shoulder.  In his March 2012 substantive appeal, the Veteran contended that VA did not consider the additional pain caused by his right thumb condition.

A report of an April 2011 VA compensation examination reflects that the Veteran complained of bilateral symptoms of decreased strength, decreased dexterity, locking of the joint, stiffness and swelling of the joint.  With regard to the right hand, he also complained of pain.  He reported experiencing flare-ups as often as two times per day, each lasting for four hours, at a severity of 8/10.  The flare-ups were reportedly precipitated by physical activity and stress, and alleviated by Neurontin and Tylenol Extra Strength.  During the flare-ups he experienced functional impairment which was described as swelling, painful movement, limitation of motion of the joint with pain on movement, and cramps with the whole hand locking up.  The Veteran reported that it was hard to hold anything between his thumb and finger, and it was very painful and hard to write or hold eating utensils.

The examiner indicated that the right hand is the dominant hand because he used it to write and eat, and that the condition did not cause generalized muscle weakness, generalized muscle wasting or any muscle atrophy.  On examination of the right wrist, there was tenderness, with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or subluxation.  On examination of the right hand, there was decreased strength with regard to pulling, pushing and twisting.  There was ankylosis of the right thumb at the MCP joint, and the angle of ankylosis was 0 degrees.  There was ankylosis of the right thumb at the IP joint, and the angle of ankylosis was 0 degrees. The angulation did not interfere with other digit motion, but did interfere with hand function.  Additionally, the ankylosed thumb was abducted and rotated so that the thumb pad faced the finger pad.  

The examiner indicated that the gap between the thumb pad and index finger on the right was 6 cm.  The gap between the thumb pad and long finger on the right was 7 cm, the gap between the thumb pad and ring finger on the right was 9cm, and the gap between the thumb pad and little finger on the right was 10cm.  There was no ankylosis or limitation of motion of any of the other fingers on the Veteran's right hand.  The diagnosis was ankylosis of the right thumb and degenerative residual injury of the right thumb, post-operative.   The condition was active, and the subjective factors were pain and weakness.  The objective factors were ankylosis.  The examiner opined that the effect of the conditions on his usual occupation and daily activities was moderate to severe.  His ulnar nerve condition was most likely caused by the surgery performed to his hand.  There was a linear scar around the right thumb base, measuring 6 cm by 0.3 cm, that was related to his orthopedic surgeries. 

Under Diagnostic Code 5228, a rating of 20 percent is the maximum rating available for limitation of motion of the thumb, regardless of whether the hand is dominant (major) or non-dominant (minor).  A higher rating is not warranted under this code, as the Veteran is already in receipt of the maximum rating.

Considering this disability under Diagnostic Code 5224, as the evidence reflects that the MCP and IP joints are both ankylosed, Note (4) provides that the disability is to be evaluated as unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a.  A higher rating in excess of 20 percent is not warranted under this Code as the Veteran is already in receipt of the maximum rating for unfavorable ankylosis.  

A note following Diagnostic Code 5224 indicates that VA must consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The Board finds that the evidence does not demonstrate limitation of motion of the other digits of the right hand, and the Veteran is already in receipt of a separate rating for right ulnar neuropathy based on his demonstrated neurological symptoms, including weakness and decreased sensation in the right hand.

The Veteran has documented loss of grip strength in his dominant hand, as well as ankylosis of the MCP joint and IP joint, and pain, along with abduction and rotation of the thumb.  As the evidence does not show ankylosis of the CMC joint, a higher 30 percent rating is not warranted under this Code.  38 C.F.R. § 4.71a, Note (4).  Given that the Veteran continues to have motion in the CMC joint, the Board cannot find that his symptoms more closely approximate amputation with metacarpal resection.  38 C.F.R. § 4.71a, Diagnostic Code 5152.

Moreover, the Veteran's combined service-connected disability rating for the three service-connected disabilities of his right thumb is currently 30 percent.  See 38 C.F.R. § 4.25.  An evaluation higher than the current combined 30 percent rating is not warranted, as this disability rating may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  Amputation at the MCP joint or through the proximal phalanx is rated as 30 percent disabling under Diagnostic Code 5152.  

Hence, because of the amputation rule, the Board finds that a higher rating in excess of 20 percent may not be assigned for the service-connected disability of status post-operative residuals of a right thumb injury.  38 C.F.R. § 4.68.  A higher rating in excess of the current 10 percent rating for service-connected right thumb arthritis under Diagnostic Codes 5003 and 5010 is not warranted for the same reason.  Additionally, Diagnostic Code 5003 requires X-ray evidence of arthritis in two minor joint groups in order for a 20 percent rating to be assigned, and the thumb constitutes only one minor joint group.  See 38 C.F.R. § 4.45.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for the service-connected right thumb disability at any point during the period on appeal.

Extraschedular Consideration

The Board has considered whether the Veteran's right thumb disability disabilities have presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for each thumb disability, and provide for additional or more severe symptoms than currently shown by the evidence.

As detailed, the Veteran's right thumb complaints and symptoms are contemplated by the Rating Schedule's established criteria, and the Board has considered the Veteran's other complaints such as pain and functional impairment; and the overall impact of his disabilities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations, which have been taken into account when evaluating the service-connected right thumb disabilities.  His disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Board notes that the evidence does not reflect and the Veteran does not contend that he is unemployable due to his right thumb disability. Accordingly, no further action pursuant to Rice is warranted. 


ORDER

An increased rating in excess of 20 percent for service-connected status post-operative residuals of a right thumb injury is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


